                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                              SOUTHERN DIVISION


JAMES JOSEPH THOMPSON,                                4:18-CV-04063-KES

                    Movant,

                                               ORDER ADOPTING REPORT AND
       vs.                                       RECOMMENDATION AND
                                                   DISMISSING MOTION
UNITED STATES OF AMERICA,

                    Respondent.


      Movant, James Joseph Thompson, filed a motion to vacate, set aside, or

correct his sentence under 28 U.S.C. § 2255. Docket 1. 1 The government now

moves to dismiss the petition for failure to state a claim, or in the alternative,

because this court does not have subject matter jurisdiction over movant’s

motion for § 2255 relief. Docket 10. The matter was referred to United States

Magistrate Judge Veronica L. Duffy under 28 U.S.C. § 636(b)(1)(A) and (B) and

this court’s October 16, 2014 standing order. Magistrate Judge Duffy

recommends that Thompson’s motion be dismissed. Docket 16. Thompson

objected timely to the report and recommendation. Docket 20. For the following




1 Within this opinion, the court cites to documents in Thompson’s civil habeas
case by citing the docket number of the document. The court cites to
documents in Thompson’s underlying criminal case, United States v.
Thompson, 4:15-cr-40107 (D.S.D.), by citing to the docket number in the
criminal case preceded by “Cr.”
reasons, the court adopts Magistrate Judge Duffy’s report and

recommendation, and dismisses Thompson’s motion.

                           FACTUAL BACKGROUND

      A full factual background was provided by the magistrate judge in her

report and recommendation. Docket 16. Thus, this court will only give a simple

explanation and points to the magistrate judge’s report and recommendation

for the full background.

      A jury found Thompson guilty of possession with intent to distribute

methamphetamine. Cr. Docket 154. The district court sentenced Thompson to

150 months imprisonment. Cr. Docket 167. Thompson was represented by a

succession of court-appointed lawyers, one of whom moved to suppress on

Thompson’s behalf, before the court granted Thompson’s request to represent

himself at trial and sentencing. Cr. Dockets 78, 147. The court appointed

attorney James Eirinberg as stand-by counsel to Thompson for trial and

sentencing. Cr. Docket 147. Thompson appealed, and the Eighth Circuit Court

of Appeals affirmed his conviction. See United States v. Thompson, 881 F.3d

629, 630 (8th Cir. 2018). Eirinberg represented Thompson during his appeal,

although Thompson also filed his own pro se brief raising issues in addition to

those raised by his counsel. Cr. Docket 169.

      On June 5, 2018, Thompson filed a pro se motion to vacate, set aside, or

correct his sentence under 28 U.S.C. § 2255. Docket 1. First, Thompson

alleged venue was improper, because the charge should have been prosecuted

in Minnesota. Id. at 1. Second, Thompson alleged the jury may not have been

                                       2
unanimous because of the venue issue. Id. at 2. Thompson argued some jurors

may have found him guilty for the 19 grams of methamphetamine found in

South Dakota only, while other jurors may have found him guilty for the 115

grams of methamphetamine found in Minnesota only, with an absence of 12

jurors voting to convict for either drug stash. Id. Lastly, Thompson alleged the

district court improperly considered the 115 grams of methamphetamine found

in Minnesota when sentencing Thompson. Id.

                            STANDARD OF REVIEW

      The court’s review of a magistrate judge’s report and recommendation is

governed by 28 U.S.C. § 636 and Rule 72 of the Federal Rules of Civil

Procedure. The court reviews de novo any objections to the magistrate judge’s

recommendations with respect to dispositive matters that are timely made and

specific. 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). In conducting its de

novo review, this court may then “accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1); United States v. Craft, 30 F.3d 1044, 1045 (8th Cir. 1994).

                                   DISCUSSION

I.    Improper Venue

      Thompson’s first claim alleges improper venue under Article III, Section

2, Clause 3 of the United States Constitution, the Sixth Amendment of the

United States Constitution, and Rule 18 of the Federal Rules of Criminal

Procedure. Docket 1. Thompson claims this court was without jurisdiction to

impose his sentence. Docket 20 at 3. Thompson argues he never possessed the

                                         3
115 grams of methamphetamine in South Dakota and, thus, should not have

been prosecuted for possession with intent to distribute methamphetamine in

the district of South Dakota and elsewhere. Docket 2 at 5. Thompson raised

the improper venue argument during his original trial and before the Eighth

Circuit on his direct appeal. See 8th Cir. Docket 16-4091, Pro Se Brief (April

14, 2017); Thompson, 881 F.3d at 630; Docket 16 at 7; Docket 12 at 3. The

Eighth Circuit affirmed the district court in all respects. Thompson, 881 F.3d at

630.

       With few exceptions, “§ 2255 may not be used to relitigate matters

decided on direct appeal.” Sun Bear v. United States, 644 F.3d 700, 702 (8th

Cir. 2011) (citing Davis v. United States, 417 U.S. 333, 346-47 (1974)); see also

United States v. Wiley, 245 F.3d 750, 752 (8th Cir. 2001). Issues may be

relitigated in a § 2255 motion if the alleged error constitutes “ ‘a fundamental

defect which inherently results in a complete miscarriage of justice,’ ” or where

the petitioner presents convincing new evidence of actual innocence. Davis,

417 U.S. at 346-47 (quoting Hill v. United States, 368 U.S. 424, 428 (1962));

see also Sun Bear, 644 F.3d at 704; Wiley, 245 F.3d at 752 (citing Weeks v.

Bowersox, 119 F.3d 1342, 1350-51 (8th Cir. 1997) (en banc)).

       Thompson alleges his first claim can be relitigated in his § 2255 motion

because his sentence constitutes “ ‘a fundamental defect which inherently

results in a complete miscarriage of justice.’ ” Davis, 417 U.S. at 346-47

(quoting Hill, 368 U.S. at 428). Thompson claims that his sentence was

imposed in violation of the Constitution or the laws of the United States and

                                        4
that the court was without jurisdiction to impose Thompson’s sentence. Docket

20 at 3. Article III, Section 2, Clause 3 of the United States Constitution states,

“The trial of all crimes, except in cases of impeachment, shall be by jury; and

such trial shall be held in the state where the said crimes shall have been

committed.” The Sixth Amendment states, “In all criminal prosecutions, the

accused shall enjoy the right to . . . an impartial jury of the State and district

wherein the crime shall have been committed.” U.S. Const. amend. VI. Rule 18

of the Federal Rules of Criminal Procedure states, “Unless a statute or these

rules permit otherwise, the government must prosecute an offense in a district

where the offense was committed.” Fed. R. Crim. P. 18.

      Magistrate Judge Duffy found Thompson is not entitled to § 2255 relief

on his first claim because he raised the argument on direct appeal and his

argument is substantively wrong. Docket 16 at 12. Thompson raised the

improper venue argument in his pro se supplemental argument before the

Eighth Circuit. Thompson acknowledged he raised the venue issue on appeal.

see Docket 2 at 4, 7; Docket 20 at 2, 3; see also 8th Cir. Docket 16-4091, Pro

Se Brief (April 14, 2017) at 34-35; Thompson, 881 F.3d at 630. The Eighth

Circuit considered the claim on its merits but did not grant any relief.

Thompson, 881 F.3d at 633. Thus, Thompson cannot relitigate the venue issue

unless he can show “a fundamental defect which inherently results in a

complete miscarriage of justice,” or convincing new evidence of actual

innocence. Davis, 417 U.S. at 346-47 (quoting Hill, 368 U.S. at 428); see also

Sun Bear, 644 F.3d at 704; Wiley, 245 F.3d at 752; Weeks, 119 F.3d at 1350-

                                         5
51. Magistrate Judge Duffy found that Thompson did not show either a

fundamental defect or actual innocence. Docket 16 at 12.

      First, Thompson never asserts his innocence and the evidence presented

at trial would make it difficult for him to claim innocence. Nineteen grams of

methamphetamine were found in Thompson’s residence in South Dakota and

115 grams of methamphetamine were found in Thompson’s storage unit in

Minnesota. Cr. Docket 180 at 214-16. In jail, Thompson described to James Ivy

the process of mailing methamphetamine to himself from Arizona to various

hotels in Minneapolis, Chicago, and Omaha. Cr. Docket 180 at 109-111; see

also Docket 16 at 12. The contents of Thompson’s cell phones and his storage

shed showed numerous mailing labels for packages addressed to Thompson at

hotels in the described cities and originating from Phoenix, Arizona. Cr. Docket

180 at 95-96, 135, 138-39, 205, 242-44; see also Docket 16 at 12. After his

sentencing and direct appeal, Thompson admitted to constructively possessing

the 115 grams of methamphetamine in Minnesota and possessing the 19

grams of methamphetamine in South Dakota. Docket 20 at 7, 8. Thus,

Thompson has not shown actual innocence.

      Next, Thompson has not shown a fundamental defect causing a complete

miscarriage of justice because Thompson is misinterpreting and

misunderstanding the law. Thompson asserts that when the government

decided to charge him with intent to distribute methamphetamine, it could only

prosecute him in the district where the possession was proven to have

occurred. Docket 2 at 7. Thompson admits that the prosecution in South

                                        6
Dakota for the 19 grams of methamphetamine was appropriate but alleges that

the government was required to prosecute him in Minnesota for the 115 grams

of methamphetamine found in his Minnesota storage locker. Id.

      The Eighth Circuit has recognized that possession with intent to

distribute is a continuing crime and can be properly tried in any district where

the offense began, continued, or was completed. United States v. Granados, 117

F.3d 1089, 1091 (8th Cir. 1997); see also United States v. Swinney, 970 F.2d

494, 497 (8th Cir. 1992); United States v. Kiser, 948 F.2d 418, 425 (8th Cir.

1991); United States v. Delgado, 914 F.2d 1062, 1065-66 (8th Cir. 1990). When

the government charges possession with intent to distribute, the possession

element need not occur in the same district as the distribution element.

Granados, 117 F.3d at 1091. “ ‘[W]here a crime consists of distinct parts which

have different localities the whole may be tried where any part can be proved to

have been done.’ ” United States v. Rodriguez-Moreno, 526 U.S. 275, 281 (1999)

(quoting United States v. Lombardo, 241 U.S. 73, 77 (1916)).

      Thompson cites five cases to argue that, because the 19 grams and 115

grams of methamphetamine were found at separate locations, there should

have been two separate charges rather than one. Docket 21 at 2 (citing United

States v. Blakeney, 753 F.2d 152, 154-55 (D.C. Cir. 1985); United States v.

Griffin, 765 F.2d 677 (7th Cir. 1985); United States v. Privett, 443 F.2d 528, 531

(9th Cir. 1971); United States v. Maldonado, 849 F.2d 522, 524 (11th Cir.

1988); United States v. Kendrick, No. 10-CR-6096, 2014 U.S. Dist. LEXIS

181703 (W.D.N.Y. Nov. 7, 2014)). The five cases hold only persuasive weight

                                        7
and are not binding on this court. This court must apply the law of the Eighth

Circuit that is referenced previously.

      Next, Thompson cites Delgado, 914 F.2d at 1065, to argue that this court

has no venue over the 115 grams of methamphetamine, because the 115 grams

were not physically in South Dakota until law enforcement drove it into the

state. Docket 2 at 7. In Delgado, the Eighth Circuit stated, “ ‘possession must

nonetheless continue in the district in which the Government seeks to

prosecute.’ ” Delgado, 914 F.2d at 1065 (quoting United States v. Medina-

Ramos, 834 F.2d 874 (10th Cir. 1987)).

      Thompson’s conclusion is substantively wrong. The law recognizes

several kinds of possession, including constructive possession. See United

States v. Serrano-Lopez, 366 F.3d 628, 634 (8th Cir. 2004). Possession,

constructive or actual, of a large quantity of drugs is sufficient to show intent

to distribute. Id. at 635. The court instructed the jury that Thompson could

constructively possess the drugs in the Minnesota storage unit if he had the

power and intention at a given time to exercise dominion and control over

them. See Cr. Docket 157 at 3. The evidence at trial showed Thompson was the

sole lessee on the storage unit lease agreement and the storage unit was locked

with a padlock fastened to the door by Thompson. Cr. Docket 180 at 138, 141;

see also Docket 16 at 16. The storage unit was full of items owned by

Thompson, such as a trailer licensed to Thompson and boxes with mailing

labels addressed to him. Cr. Docket 180 at 134-35, 138-39. Magistrate Judge

Duffy concluded that this evidence was enough to show Thompson

                                         8
constructively possessed the methamphetamine in the storage unit. Docket 16

at 16. Thompson admitted to constructively possessing the 115 grams of

methamphetamine in his objections to the report and recommendation. Docket

20 at 7. Evidence showed that Thompson distributed the methamphetamine

stored in the Minnesota storage unit in South Dakota. See Cr. Dockets 105-08.

Testimony established that the 19 grams and 115 grams of methamphetamine

found at Thompson’s residence and storage unit represented distribution

quantities of the drug, not personal consumption amounts. See Cr. Docket 180

at 215-16. Thus, Thompson continuously and constructively possessed the

115 grams of methamphetamine with the intent to distribute the

methamphetamine in South Dakota and elsewhere.

      Also, Delgado can be distinguished from the case here. The defendant in

Delgado was prosecuted in North Dakota, but the evidence showed he was

never in North Dakota, the drugs never reached North Dakota, and no action

constituting possession occurred in North Dakota. Delgado, 914 F.2d at 1065-

66. Here, Thompson was in South Dakota, the drugs reached South Dakota,

and the distribution occurred in South Dakota. Delgado does not support

Thompson’s argument and he has not shown that a fundamental defect exists

that inherently results in a complete miscarriage of justice.

      Overall, Thompson already litigated the venue issue and, because he

cannot show actual innocence or a fundamental defect, he cannot relitigate the

issue in a § 2255 motion. Thus, Thompson’s first claim is dismissed without an

evidentiary hearing.

                                        9
II.   Non-Unanimous Jury

      Thompson’s second claim is that the jury may not have been unanimous

because of the venue issue. See Docket 1 at 2; Docket 2 at 9. Thompson

asserts that some jurors may have found him guilty on the 115 grams of

methamphetamine in Minnesota only, with an absence of 12 jurors voting to

convict for either drug stash. Docket 1 at 2. Thompson raised the non-

unanimous jury issue on direct appeal to the Eighth Circuit. See 8th Cir.

Docket 16-4091, Pro Se Brief (April 14, 2017); Thompson, 881 F.3d at 630; see

also Docket 16 at 5. The Eighth Circuit considered the issue on its merits but

did not grant relief. Thompson, 881 F.3d at 630. Instead, the Eighth Circuit

affirmed the district court in all respects. Id.

      When a defendant has raised an issue on appeal, that issue cannot be

relitigated in a § 2255 proceeding, unless the petitioner can show actual

innocence or “ ‘a fundamental defect which inherently results in a complete

miscarriage of justice.’ ” Davis, 417 U.S. at 346-47 (quoting Hill, 368 U.S. at

428); see also Sun Bear, 644 F.3d at 704; Wiley, 245 F.3d at 752. Thompson

has not claimed actual innocence and, thus, makes his claim based on

allegations of a fundamental defect. Thompson asserts that the possession with

intent to distribute charge was a duplicitous indictment – one that charges a

single crime, but, encompasses two separate crimes. Docket 2 at 9; see also

United States v. Pietrantonio, 637 F.3d 865, 869 (8th Cir. 2011). Thompson

claims that this issue is intertwined with the venue issue, because he believes

there are two separate acts of possession of methamphetamine in two different

                                         10
venues. Thompson does not present evidence to show that the jury was not

unanimous. Docket 2.

       Magistrate Judge Duffy found there is no duplicity issue because the

crime of possession with intent to distribute is a continuing offense. Docket 16

at 15; see also Granados, 117 F.3d at 1091. The jury did not need to choose

between believing Thompson possessed methamphetamine in Minnesota,

South Dakota, or both. Both locations of possession were part of the

continuing crime of possession with intent to distribute. See Pietrantonio, 637

F.3d at 869 (citing United States v. George, 625 F.3d 1124, 1131 (9th Cir.

2010)). When a crime is a continuing offense, the actions constituting the crime

occur over a period of time and in different locations. Unlike a crime that is a

one-time event, the different locations and times of a continuing offense do not

pose the same duplicity problem. George, 625 F.3d at 1131. Finally, the court

instructed the jury that the verdict must be unanimous. Cr. Docket 157 at 10.

       Overall, Thompson has already litigated the non-unanimous jury issue

and, because he cannot show actual innocence or a fundamental defect, he

cannot relitigate the issue on a § 2255 motion. Thus, Thompson’s second claim

is dismissed without an evidentiary hearing.

III.   Error in Calculating Sentence

       Thompson’s third claim is that the district court erred in calculating

Thompson’s sentence based upon the 115 grams of methamphetamine instead

of the 19 grams. Docket 2 at 11-12. In other words, Thompson alleges that the

district court improperly considered the 115 grams of methamphetamine from

                                        11
Minnesota in arriving at Thompson’s sentence. Thompson claims that if this

court sentenced him based solely on the possession with the intent to

distribute the 19 grams of methamphetamine in South Dakota, he would have

received a lighter sentence under 21 U.S.C. § 841(b)(1)(B)(viii). Docket 20 at 12.

Because he was charged with possession of over 50 grams of actual

methamphetamine, which includes the 115 grams of actual methamphetamine

located in Minnesota, Thompson was sentenced under 21 U.S.C. §

841(b)(1)(A)(viii). Docket 1. The penalty provision under § 841(b)(1)(A)(viii) states

that a “person shall be sentenced to a term of imprisonment which may not be

less than 10 years or more than life.” The penalty provision under

§ 841(b)(1)(B)(viii) states that a “person shall be sentenced to a term of

imprisonment which may not be less than 5 years and not more than 40

years.” Thompson alleges that, because of the improper venue, the sentence

imposed was in excess of the maximum authorized by law. Docket 20 at 3.

Unlike Thompson’s other claims, Thompson did not raise this issue on appeal.

      Generally, petitioners cannot assert claims under § 2255 that they failed

to raise on direct appeal. See United States v. Frady, 456 U.S. 152, 167-68

(1982); McNeal v. United States, 249 F.3d 747, 749 (8th Cir. 2001). “A

defendant who has procedurally defaulted a claim by failing to raise it on direct

review may raise that claim in a Section 2255 proceeding only by

demonstrating cause for the default and prejudice or actual innocence.”

McNeal, 249 F.3d at 749 (citing Bousley v. United States, 523 U.S. 614, 622

(1998)); see also Becht v. United States, 403 F.3d 541, 545 (8th Cir. 2005).

                                         12
Thus, if a petitioner cannot show actual innocence, he must show both cause

for why he failed to raise an issue on direct appeal as well as actual prejudice

caused by the alleged errors. Bousley, 523 U.S. at 622.

      Magistrate Judge Duffy found that Thompson has procedurally defaulted

this claim and recommended the claim be denied. Docket 16 at 17. First, as

already discussed, Thompson has not claimed actual innocence and has not

provided any new proof that suggests he is innocent. Thompson has admitted

guilt to possessing at least 19 grams of methamphetamine and has admitted to

constructively possessing the 115 grams of methamphetamine. Docket 2 at 11-

12; Docket 20 at 7. Second, Thompson has not shown cause for why he failed

to raise this issue on direct appeal. Thompson admitted he “technically

procedurally defaulted his claim” and does not give a reason for why he did not

raise the claim on direct appeal. Docket 20 at 12. Thompson could have raised

this issue on appeal, but both he and his counsel failed to do so. “Collateral

proceedings under 28 U.S.C. § 2255 cannot be made to do service for an

appeal.” United States v. Ward, 55 F.3d 412, 413 (8th Cir. 1995) (citing Frady,

456 U.S. at 165). “To the fullest extent possible, all arguments, even

constitutional or jurisdictional ones . . . should be made at trial and on direct

appeal.” Ward, 55 F.3d 412 at 413 (citing Frady, 456 U.S. at 165; Ramey v.

United States, 8 F.3d 1313, 1314 (8th Cir. 1993) (per curiam)). Because

Thompson failed to raise this issue on direct appeal, the issue is procedurally

defaulted. See Auman v. United States, 67 F.3d 157, 160-61 (8th Cir. 1995);

Melendez-Rocha v. United States, No. 4:13-CV-04102-LLP, 2014 WL 10968207,

                                        13
at *10 (D.S.D. Nov. 24, 2014), report and recommendation adopted, 2016 WL

67694 (D.S.D. Jan. 5, 2016).

      Third, Thompson has not shown actual prejudice. To prove prejudice, a

habeas corpus petitioner must show “not merely that the errors at his trial

created a possibility of prejudice, but that they worked to his actual and

substantial disadvantage, infecting his entire trial with error of constitutional

dimensions.” Frady, 456 U.S. at 170 (emphasis in original). Thompson’s third

claim is a variation of his venue argument and Thompson cannot obtain relief

for the same reasons discussed before. Thus, Thompson’s third claim is

procedurally defaulted.

      Even if Thompson’s claim was not procedurally defaulted, it would still

fail on the merits, because § 2255 makes relief available only if “the sentence

was in excess of the maximum authorized by law.” 28 U.S.C. § 2255. The

Eighth Circuit has held that a petitioner may raise a claim that his sentence

exceeded the maximum authorized by law in a § 2255 motion, even if he is

procedurally defaulted by not raising the claim in direct appeal. United States

v. Wilson, 997 F.2d 429, 431 (8th Cir. 1993). But Thompson’s sentence does

not exceed the maximum authorized by law. Thompson was convicted of

possession with intent to distribute methamphetamine and the court properly

sentenced Thompson to 150 months in prison. Cr. Dockets 155, 167. 150

months is on the lower end of the sentencing guidelines and is nowhere near

exceeding the maximum authorized by law. Even if the jury had found

Thompson responsible for only the 19 grams of methamphetamine found in

                                        14
South Dakota, the maximum possible penalty would have been 40 years in

custody and Thompson’s sentence of 150 months is well below that sentence.

      As explained above, venue was proper, and Thompson possessed the 19

grams of actual methamphetamine in South Dakota and constructively

possessed the 115 grams of actual methamphetamine in Minnesota with the

intent to distribute the methamphetamine in South Dakota. The Eighth Circuit

considered Thompson’s appeal and affirmed the district court on all aspects.

Thompson, 881 F.3d at 631-32. Thompson has not shown how his sentence is

in excess of the maximum and, thus, Thompson is not entitled to relief.

      Thus, Thompson is procedurally defaulted from raising the improper

calculation issue, and because he has not shown actual innocence or cause

and prejudice, he cannot litigate the issue on a § 2255 motion. Thompson’s

sentence is not in excess of the maximum authorized by law. Thus,

Thompson’s third claim is dismissed without an evidentiary hearing.

IV.   Evidentiary Hearing

      A court must order an evidentiary hearing “[u]nless the motion and files

and records of the case conclusively show that the [petitioner] is entitled to no

relief[.]” 28 U.S.C. § 2255(b); see also Thomas v. United States, 737 F.3d 1202,

1206 (8th Cir. 2013) (“Evidentiary hearings . . . are preferred, and the general

rule is that a hearing is necessary prior to the motion’s disposition if a factual

dispute exists.”). Affidavits of a petitioner’s trial counsel can be included as

part of the files and records of the case. Thomas, 737 F.3d at 1027. But a

petition may be denied without a hearing if “(1) the petitioner’s allegations,

                                         15
accepted as true, would not entitle the petitioner to relief, or (2) the allegations

cannot be accepted as true because they are contradicted by the record,

inherently incredible, or conclusions rather than statements of fact.” Engelen v.

United States, 68 F.3d 238, 240 (8th Cir. 1995) (citations omitted). “While ‘[a]

petitioner is entitled to an evidentiary hearing on a section 2255 motion unless

the motion and the files and the records of the case conclusively show that [he]

is entitled to no relief,’ no hearing is required ‘where the claim is inadequate on

its face or if the record affirmatively refutes the factual assertions upon which

it is based.’ ” New v. United States, 652 F.3d 949, 954 (8th Cir. 2011) (quoting

Anjulo-Lopez v. United States, 541 F.3d 814, 817 (8th Cir. 2008)).

      The government contends that Thompson’s petition should be dismissed

without first holding a hearing. Docket 10 at 1. Thompson disagrees. Docket

20. The court finds that it can dismiss Thompson’s petition without an

evidentiary hearing because Thompson’s arguments fail as a matter of law. Two

of Thompson’s arguments were raised on direct appeal and cannot be

relitigated in a § 2255 proceeding. Thompson has failed to show either a

fundamental defect or actual innocence to support relitigating the issues.

Thompson’s third argument is procedurally defaulted because Thompson failed

to raise the issue on appeal. Thompson has failed to show cause and prejudice

excusing his default or new evidence indicating he is innocent. Thompson’s

sentence of 150 months does not exceed the maximum authorized by law.

Here, the “files and records . . . conclusively show that [Thompson] is entitled

to no relief” for his claims. 28 U.S.C. § 2255(b). There is no issue of fact or

                                         16
credibility to be determined in an evidentiary hearing. Thus, Thompson’s

request for an evidentiary hearing is denied.

                      CERTIFICATE OF APPEALABILITY

      When a district court denies a petitioner’s § 2255 motion, the petitioner

must first obtain a certificate of appealability before an appeal of that denial

may be entertained. Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). The

certificate may be issued “only if the applicant has made a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(2). A “substantial

showing” is one that shows “reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,

529 U.S. 473, 484 (2000). In other words, “[a] substantial showing is a showing

that issues are debatable among reasonable jurists, a court could resolve the

issues differently, or the issues deserve further proceedings.” Cox v. Norris, 133

F.3d 565, 569 (8th Cir. 1997). Thompson has not made a substantial showing

that his claims are debatable among reasonable jurists, that another court

could resolve the issues raised in his claims differently, or that a question

raised by his claims deserves additional proceedings. Thus, a certificate of

appealability is not issued.




                                        17
                            CONCLUSION

Thus, it is ORDERED

1. Thompson’s objections to the report and recommendation (Docket 20)

   are overruled.

2. The report and recommendation (Docket 16) is adopted in full as

   supplemented herein.

3. Respondent’s motion to dismiss (Docket 10) is granted.

4. Thompson’s motion to vacate, set aside, or correct his sentence under

   28 U.S.C. § 2255 (Docket 1) is dismissed without an evidentiary

   hearing.

5. A certificate of appealability is denied.

Dated July 23, 2019.

                                BY THE COURT:


                                /s/ Karen E. Schreier
                                KAREN E. SCHREIER
                                UNITED STATES DISTRICT JUDGE




                                  18
